Citation Nr: 0948682	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  02-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus 
with diabetic retinopathy.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from February 1956 to 
September 1967.  He had honorable discharges from periods of 
service ending in August 1959 and September 1965, and a 
discharge under other than honorable conditions from a period 
of service from September 2, 1965, to September 12, 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Baltimore, Maryland 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a July 2001 rating decision, the 
RO denied service connection for hypertension and for 
diabetes mellitus with diabetic retinopathy.  In a July 2004 
decision, an RO decision review officer granted service 
connection for bilateral hearing loss, and assigned a 0 
percent, noncompensable disability rating.

In March 2007, the Board issued a decision denying service 
connection for hypertension, service connection for diabetes 
mellitus with diabetic retinopathy, service connection for 
migraine headaches, and a higher initial rating for tinnitus.  
The Board also issued a remand with respect to an appeal for 
a higher initial rating for bilateral hearing loss.

The Veteran appealed, to the United States Court of Appeals 
for Veterans Claims (Court), the Board's March 2007 decision 
with respect to the hypertension and diabetes with 
retinopathy claims.  In July 2009, the Court remanded those 
issues for additional action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran appealed to the Court the issues of service 
connection for hypertension and service connection for 
diabetes with retinopathy.  In the Court's July 2009 
decision, the Court found that VA had not fulfilled its duty 
to assist the Veteran in the development of his claim.  The 
Court noted that the Veteran had identified as evidence 
relevant to his claim a medical document that he signed prior 
to separation from service.  The Veteran has reported that he 
had hypertension prior to separation from service, and that 
military officials required him to sign a document stating 
that he would not sue.  In 2006, the Veteran indicated that 
he had requested a copy of this document from the National 
Personnel Records Center.  In a March 2006 letter, an NPRC 
official informed the Veteran that the U.S. Marine Corps had 
the record, and that NPRC had forwarded to the Marines Corps 
the Veteran's request for the record.

In the 2009 decision, the Court noted that the Board, in its 
March 2007 decision, had not discussed whether any further 
efforts were made to obtain the record identified by the 
Veteran.  The Court reversed a March 2007 Board finding that 
the duty to assist had been met, and remanded the case for 
the Board to fulfill the duty to assist the Veteran, 
including with respect to that record.

Accordingly, the Board will remand the case to attempt to 
obtain the record identified by the Veteran.  As the NPRC 
indicated that the record was with the Marine Corps, the 
record should be requested from the Marine Corps.

In March 2007, the Board remanded the case with respect to 
the appeal for a higher rating for bilateral hearing loss.  
The Board instructed that the Veteran be provided with notice 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)), with respect to VA's duty to assist him 
in the development of his claim for a higher rating for 
hearing loss.  The Board instructed that efforts be made to 
obtain medical records that the Veteran had identified, 
including the report of audiological testing in 2003 and 
records of treatment by Dr. Hammond.  The Board also 
instructed that the Veteran receive a current VA audiology 
examination.

In May 2007, VA sent the Veteran a letter providing VCAA 
notice with respect to his appeal of the rating for his 
hearing loss.  In April 2009, VA received a copy of the 
report of audiological testing of the Veteran in 2003.  In 
July 2009, the Veteran received a VA audiology examination.  
In August 2009, the AMC issued a supplemental statement of 
the case with respect to the hearing loss rating issue.  
Subsequently, in November 2009, the Board received from the 
Veteran additional evidence regarding his hearing loss rating 
appeal.  The evidence that the Veteran submitted included a 
June 2003 letter from Dr. Hammond.  The Veteran submitted the 
new evidence with a VA response form, on which he checked the 
space indicating: "I am submitting the enclosed argument 
and/or evidence.  Please remand (send back) to the AOJ 
[Agency of Original Jurisdiction] for review of this newly 
submitted evidence."

It appears that the actions requested in the March 2007 Board 
remand have been completed.  Some evidence was received after 
the AOJ last reconsidered the case, however; and the Veteran 
affirmatively selected review of the new evidence by the AOJ.  
Therefore, the Board will again remand the hearing loss 
rating issue, for the AOJ to review the issue, with 
consideration of all evidence including the most recently 
received evidence.

Accordingly, the case is REMANDED for the following action:

1.  Request from the U.S. Marine Corps any 
and all of the Veteran's service personnel 
records and service medical records that 
are in the possession of the Marine Corps.  
In particular, seek a copy of a letter 
that the Veteran reportedly signed in 1967 
at Quantico, Virginia, releasing him from 
his duties, and noting that he had 
hypertension.  Document all attempts to 
obtain the evidence and all responses.  
Associate all evidence obtained with the 
Veteran's claims file.  If additional 
records are not available, the Veteran 
should be advised thereof, and a 
determination as to whether further 
attempts to obtain such records would be 
futile should be made.  

2.  After completion of the above, review 
the expanded record and review the 
Veteran's claims for service connection 
for hypertension, for service connection 
for diabetes mellitus with diabetic 
retinopathy, and for an initial 
compensable disability rating for 
bilateral hearing loss.  If the claims 
remain denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
the remanded issues.  The Veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

